NUMBER 13-22-00191-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG



MISSION CONSOLIDATED
INDEPENDENT SCHOOL DISTRICT,                                               Appellant,

                                                v.

FRANCISCO GARCIA SR. AND
MARIA GARCIA,                                                             Appellees.


                   On appeal from the 206th District Court
                         of Hidalgo County, Texas.


                                      ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      On July 14, 2022, this Court ordered the appeal abated and the cause referred to

mediation. Subsequently, appellees Francisco Garcia Sr. and Maria Garcia filed a motion

objecting to mediation. Appellant responded and is not opposed to mediation. Having

considered the documents on file and the appellees’ motion, this Court is of the opinion

that the appellees’ motion should be granted.
      Accordingly, this Court withdraws its order of abatement and referral to mediation,

and the cause is hereby reinstated.



                                                                    PER CURIAM


Delivered and filed the
25th of July, 2022.




                                           2